TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00774-CV


               Farmers Texas County Mutual Insurance Company, Appellant

                                              v.

                               Courtney Lougheed, Appellee


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-16-003919, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Farmers Texas County Mutual Insurance Company has filed an

unopposed motion to dismiss this appeal. We grant appellant’s motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                           __________________________________________
                                           Bob E. Shannon, Justice


Before Chief Justice Rose, Justices Kelly and Shannon*

Dismissed on Appellant’s Motion

Filed: January 30, 2019

Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).